92 F.3d 1203
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William BRAMELL, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 96-3149.
United States Court of Appeals, Federal Circuit.
June 3, 1996.
ON MOTION
ORDER

1
William Bramell moves to voluntarily dismiss his petition for review.  Bramell states that the Office of Personnel Management consents.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) Bramell's motion to dismiss is granted.


4
(2) Bramell's motion for an extension of time to respond to the court's show cause order is moot.


5
(3) Each side shall bear its own costs.